Citation Nr: 1747503	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability prior to March 1, 2012.  

2.  Entitlement to a rating in excess of 30 percent for a left knee disability from May 1, 2013.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran had active duty service in the United States Army from June 1971 to July 1975

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This case was previously before the Board in February 2013, October 2015, August 2016, and February 2017.  In February 2013, the Board remanded the claim for further development because the Veteran reported that his disability increased in severity.  In October 2015, the Board remanded the claim finding that the RO had not complied with the February 2013 remand instructions.  Subsequently, in August 2016 the Board remanded the claim in order to provide the Veteran with a VA examination that was in compliance with the specifications set forth in Correia v. Mcdonald 28 Vet. App. 158 (2016).  Lastly, the Board remanded the claim in February 2017 because the Veteran's examination ordered in the August 2016 remand was not compliant with Correia.   

A rating decision issued in April 2013 awarded the Veteran a temporary 100 percent disability rating during convalescence from total knee replacement surgery on the left knee.  The rating decision also assigned a 30 percent disability rating for the left knee disability, described as degenerative arthritis, status post excision of the patella bursa and total knee replacement, with an effective date of May 1, 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maxima available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal with respect to both rating periods, that is, prior to the temporary total rating and after the temporary total rating.

The issue of entitlement to a rating in excess of 30 percent for a left knee disability from May 1, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On March 1, 2012, the Veteran underwent a total knee replacement surgery.  An evaluation of 100 percent was assigned for 13 months following prosthetic replacement of the knee joint.

2.  Prior to March 1, 2012, the probative evidence of record demonstrates that the Veteran's left knee disability is not shown to have been manifested by symptoms of ankylosis, symptoms of subluxation or lateral instability, nor were there signs of impairment to the tibia and fibula. 

3.  Prior to March 1, 2012, the probative evidence of record demonstrates that the Veteran's left knee disability was not shown to be productive of limitation of  flexion to 15 degrees and the Veteran's left knee disability was not shown to be productive of limitation of extension limited to 20 degrees or higher.    


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left knee disability, prior to March 1, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5010, 5256-5263 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In a claim for a rating increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment and earning capacity, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

In this appeal, the Board finds the letter dated in March 2007 before the August 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remands, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA also provided the Veteran with several VA examinations to determine the severity of the Veteran's left knee disability in April 2007, April 2009, and March 2011.  Moreover, the Board finds that the opinions provided by these VA examiners are adequate to adjudicate the claim regarding the Veteran's left knee disability and because they were provided after a review of the record on appeal, they referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the severity of the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating 

The Veteran seeks a higher rating for his service-connected left knee disability throughout the pendency of the appeal.  In this decision, the Board will address only the period prior to March 1, 2012.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran seeks a rating in excess of 20 percent for the period prior to March 1, 2012.  On March 1, 2012, the Board acknowledges that the Veteran received a total knee replacement.  

The Veteran's left knee disability during this time period was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other impairment of: recurrent subluxation or lateral instability).  See February 1979 Board Decision.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not considered to be contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (including swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

For the purposes of this decision, the Board notes that the average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6

Arthritis under DC 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. 
§ 4.71a (2016).  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings between 30 and 60 percent. 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  A slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  A severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016). 

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage. Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. VAOGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a non-compensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of extension of the leg to 5 degrees.  A 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

In addition, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Veteran's left knee disability was initially service connected in July 1975 and it is currently rated as 20 percent disabling since the Veteran has demonstrated limitation of motion, relaxation of the medial collateral ligament, weakness of the left quadriceps, and weakness of the hamstring muscles.  See 1979 Board Decision.  In this case, it is important to note that the Board acknowledges that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. 38 U.S.C. § 110; 38 C.F.R. § 3.951 (b).  Such a rating is referred to as "protected."  Lastly, during this period of the Veteran's appeal, his left knee disability was rated according to Diagnostic Code 5257.  

Initially, in considering the appropriate disability rating, the Board has also taken into account the Veteran's statements regarding his disability.  The record reflects that the Veteran has stated that he was seeking a rating increase to 30 percent.  He stated that he was diagnosed with this disability twenty years ago and since that time he has had five knee operations.  The Veteran also added that he often has severe "bone on bone" pain.  The Veteran also described that his knee often locks-up, swells, and it is painful.  He finished by stating that he tries to work through it with medication but the condition does not allow him to use the leg very much.  See Statement in Support of Claim August 30, 2009.  The Board acknowledges that while the Veteran is considered competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his left knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his left knee disability.  

Turning to the additional medical evidence at hand, the Veteran attended several VA examinations regarding the nature and severity of the Veteran's disability during this time.  The Veteran attended examinations in April 2007, April 2009, and March 2011.  At the April 2007 VA examination, the results from the examination indicated that the Veteran's knee exhibited weakness, stiffness, swelling, fatigability and lack of endurance.  The Veteran also reported that he had knee pain that occurred intermittently that was brought on by physical activity and was alleviated by rest and medication.  In addition, the examiner reported that the knee showed signs of mild tenderness, guarding of movement, crepitus, and weakness of the left knee.  Moreover, the examiner reported that the Veteran's left knee had a forward flexion of 120 degrees with pain at 100 degrees, and 0 degrees of extension with pain at 10 degrees.  Furthermore, the examiner noted that after repetitive use the Veteran's knee exhibited a limitation of range of motion, pain, fatigue, weakness, lack of endurance and incoordination.  Lastly, the April 2007 examiner noted that the ligament stability tests on the Veteran's knee were normal.  See April 2007 VA examination.  

Following that examination, the Veteran attended another examination in April 2009.  At that examination the Veteran reported crushing pain brought on by physical activity that is relieved by rest and medication.  The Veteran also reported weakness, stiffness, swelling, giving way, and lack of endurance.  The examiner indicated that the Veteran's knee showed pain and limited motion.  In addition, the Veteran's knee had a flexion of 90 degrees with pain at 60 degrees and an extension of 0 degrees with pain at 30 degrees.  Moreover, the examiner indicated that the joint function is limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  Lastly, the April 2009 examiner indicated that the ligament stability tests were normal.  See April 2009 VA examination.  

Subsequently, the Veteran attended another VA examination in March 2011.  At that examination he reported the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, pain, and dislocation.  The Veteran also reported that he does not experience heat, redness, deformity, tenderness, drainage, effusion, and subluxation.  The Veteran also reported experiencing the following flare-ups as often as once per day and each time it lasts for as much as twenty-four hours.  In addition, the Veteran reported that his pain level would be categorized as a 10 out of 10.  The Veteran added that the flare-ups are precipitated by physical activity and walking climbing stairs.  The Veteran reported that the flare-ups are occurring spontaneously and they are alleviated by over-the-counter pain medication.  The Veteran stated that during the flare ups he has difficulty sitting, standing, walking, and climbing stairs and limitation of motion of the joint which is described as crunching, bending, kneeling, and squatting.  The Veteran continued by stating that he has difficulty with standing/walking and that he cannot stand for prolonged periods or walk without pain.  The examiner then reported that the left knee exhibited tenderness and guarding movement.  In addition, there were no signs of edema, instability, abnormal movement, effusion, weakness redness heat, deformity, or malalignment.  The examiner continued by stating that there was no evidence of subluxation, genu recurvatum, or locking pain.  Moreover, the examiner stated that the left knee had signs of crepitus but there was no ankylosis.  In regards to the Veteran's range of motion his flexion was 0 to 90 degrees and he exhibited pain at 70 degrees.  The Veteran's knee extension was 0 degrees and he exhibited pain at 60 degrees.  See March 2011 VA examination 

Next, the Board has examined the Veteran's medical records for this time period and the record reflects that the Veteran has reported chronic pain in his knee and has received injections in his knee to help control the pain and inflammation.  See VA Progress note May 14, 2015.  The Board also notes that while treatment records periodically document the Veteran's complaints and treatment for knee problems, nothing in these treatment records show his lost knee motion to be worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's left knee disability.  In reaching this conclusion, the Board has not overlooked the statements the Veteran has made regarding the severity of his condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's left knee.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.  

In regards to Diagnostic Code 5257, the Board finds that the probative medical evidence during this time period revealed no evidence of severe recurrent subluxation or lateral instability.  Specifically, the VA examinations in April 2007, April 2009, and March 2011 indicated that there was no evidence of any history of recurrent subluxation or lateral instability.  Thus, a rating increase according to Diagnostic Code 5257 is not warranted.

In reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Specifically, the Board has applied Diagnostic Codes 5010, 5256, 5258, 5259, 5262, and 5263 to the Veteran's disability.  Accordingly, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Initially, the Board examined Diagnostic Code 5010 as it related to the Veteran's limited range of motion due to the degenerative arthritis in his knee.  During this time period the Veteran was assigned a 20 percent rating according to Diagnostic Code 5257, but as shown more fully below, this rating was actually assigned, in part, for his limitation of motion.  Thus, a separate rating under this Diagnostic code would result in impermissible pyramiding and a rating increase under this Diagnostic Code is not warranted because the Veteran's loss of motion has already been accounted for under a different Diagnostic Code.  

As to Diagnostic Code 5256, the probative medical evidence during this time period demonstrates that the Veteran did not have any signs of knee anklyosis.  Specifically, the VA examinations in April 2007, April 2009, and March 2011revealed no evidence of anklyosis.  Therefore, an increased rating under this Diagnostic Code is not warranted.  

As to Diagnostic Code 5258, the Veteran is already in receipt of 20 percent which is the highest schedular rating for this Diagnostic Code.  Thus, a rating increase under this Diagnostic Code is not warranted.  

As to Diagnostic Code 5259, the Veteran is already in receipt of a rating higher than what is available under this Diagnostic Code.  Thus, a rating increase under this Diagnostic Code is not warranted.  

Moreover, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and in DeLuca and Mitchell, the Veteran's functional losses do not equate to the criteria required for an increased rating in excess of 20 percent under Diagnostic Code 5260 or Diagnostic Code 5261 because the VA examinations have demonstrated that flexion is not limited to at least 15 degrees and extension is not limited to at least 20 degrees.  

Furthermore, the Board has considered the Veteran's reports of increased pain and additional functional impairments during flare-ups and finds that these symptoms were adequately compensated by the current 20 percent rating.  The Veteran's symptoms that he described during flare-ups were related to repetitive movements and the examiner provided an analysis after conducting repetitive motion testing.  Thus, the Veteran's complaints of flare-ups were accounted for during his VA examinations.  

As to Diagnostic Codes 5262 and 5263, there is no probative evidence of any impairments of the Veteran's tibia or fibula nor has the Veteran been shown to have genu recurvatum.  Thus, an increased rating under these Diagnostic Codes is not warranted.    

In sum, the Board finds that the evidence reflects that the Veteran's condition has remained consistent throughout this time period and a rating increase in excess of 20 percent is not warranted.  The Board also finds that a separate rating under any other Diagnostic Code pertaining to the knee is not warranted and it would also constitute prohibited pyramiding.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  In this regard, the Board finds the VA examinations are the most probative pieces of evidence regarding the Veteran's disability and places significant weight on those reports.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for a left knee disability prior to prior to March 1, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5256-5263

A.  Extraschedular Consideration. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his left knee disability acting alone or in conjunction with his other disabilities prevents gainful employment.

ORDER

Entitlement to a rating in excess of 20 percent for a left knee disability prior to March 1, 2012, is denied.  


REMAND


Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Following the Board's February 2017 remand, the Court issued a new precedential decision which requires that the claim be remanded in order to comply with the statutory duty to assist the Veteran.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

The Veteran was afforded a VA examination in April 2017 wherein he complained of flare-ups in his left knee.  Specifically, the Veteran identified that during a flare-up he experiences experiencing pain, inflammation and swelling in the left knee.  .  In turn, the examiner did indicate that the symptoms during a flare-up would limit the functional ability of the Veteran's knee and did describe what loss the Veteran would experience in terms of his range of motion.  Although the examiner did provide an analysis on the lost range of motion, this examination is still inadequate because the Veteran had knee replacement surgery and the examiner did not indicate the severity of his painful motion during a flare-up.  Specifically, there was no indication if the Veteran had chronic residuals consisting of severe painful motion or weakness in the left knee during a flare-up.  Thus, a remand of the remaining issue of entitlement to a rating in excess of 30 percent for a left knee disability from May 1, 2013, is necessary.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 5, 2017 to the present.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims file should be made available to and reviewed by the examiner.  

(A).  Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

(B).  The examiner should also request the Veteran to identify the extent of his pain and functional loss during a flare-up and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's remaining claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


